Citation Nr: 0005836	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-12 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability evaluation for chronic 
eczema of the extremities with findings of hyperkeratosis of 
the feet, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from June 1952 through May 
1954.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the benefit sought 
on appeal.  

The veteran's representative has requested that the RO 
consider the veteran's statements made in an August 1998 VA 
Form 9 as a request for a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  This matter is referred to the RO for 
appropriate action.


REMAND

The veteran claims that his service-connected eczema of the 
extremities, currently evaluated as 30 percent disabling, 
warrants a higher disability evaluation.  An allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Based on the veteran's contention, the Board finds 
that the claim is well grounded within the meaning of 
38 U.S.C.A. § 5107 (West 1991).  

In written argument submitted to the Board on the veteran's 
behalf in February 1999, the veteran's representative 
requested the Board to remand this case to the RO for 
additional development based on the inadequacy of VA 
examinations conducted in June 1997 and April 1998.  In a 
January 1998, statement submitted by the veteran, the veteran 
claimed that his eczema has worsened and is "extremely 
repugnant."  In support of this contention, the veteran 
indicated that his wife requires him to sleep in a separate 
bed due to his eczema and that he is unable to participate in 
activities that require exposure of his feet, such as 
swimming or walking on the beach.  The veteran stated that he 
must always keep his feet covered with white cotton socks, 
even in hot conditions.  Additionally, the veteran indicated 
that he is unable to walk any distances without causing 
further injury to his feet and he occasionally must use a 
wheelchair, or some form of electric mobility.  The veteran 
also indicated that the eczema on his feet has worsened to 
such a degree as to interfere with his ability to engage in 
various everyday living activities, such as bathing.  The 
veteran also reported that he had eczema not only on his 
feet, but also on his face and left wrist.  In an August 1998 
statement, the veteran's wife stated that the veteran's feet 
were repugnant.  

Based on a review of the record on appeal, the Board agrees 
that additional action is required prior to adjudication of 
this claim.  In connection with this claim, the veteran was 
afforded a VA skin disease examination in April 1998.  The 
Board finds this examination to be inadequate for rating 
purposes.  In this regard, the clinical findings noted in the 
VA examination report were swelling of the distal left leg 
with associated erythema, Homan's sign is negative and dense 
hyperkeratosis and crusting of both heels, worse on the left 
than the right.  The diagnoses were swelling of left leg, 
possible cellulitis or stasis dermatitis and hyperkeratotic 
eczema of both soles with less involvement of the anterior 
plantar surfaces.  Color photographs of the veteran's feet 
were attached to the examination report.  However, the 
examiner failed to provide any other findings regarding the 
veteran's eczema to include whether this condition is 
manifested by exudation, constant itching, extensive lesions, 
ulceration, extensive exfoliation or crusting; whether any 
systemic or nervous manifestations were present; whether any 
marked disfigurement was observed; or whether the veteran's 
eczema could be considered exceptionally repugnant.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).  Further, the 
examiner did not indicate the degree of limitation of 
function, if any, which could be attributable to the 
veteran's service-connected skin disorder.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1999).  The veteran's June 
1997 VA examination was equally deficient.  Accordingly, the 
veteran should be afforded an additional dermatological 
examination by the VA of his eczema.  Ardison v. Brown, 6 
Vet. App. 259, 261-62 (1994) (holding that fluctuation in 
symptomatology may require additional evaluation to allow for 
an informed determination); and Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992) (where an examination report is 
incomplete, the Board must obtain a complete report before 
adjudicating the veteran's claim).  

Finally, it is not clear from the record whether the veteran 
receives ongoing treatment for his eczema.  If so, any 
outstanding treatment records should be obtained and 
associated with the claims file. 

Therefore, the case is REMANDED to the RO for the following 
action:


1. The RO should contact the veteran and 
discern whether the veteran has received 
any treatment for his eczema from a VA 
medical facility or from a private 
healthcare provider since the issuance of 
the last rating decision in May 1998.  If 
so, the RO should obtain and associate 
with the claims file any outstanding 
treatment records which have not been 
previously obtained.

2. The veteran should be afforded a 
dermatological examination by the VA to 
determine the nature and extent of his 
service-connected eczema.  The claims 
file should be made available to the 
examiner for review.  All indicated 
studies should be performed, and 
unretouched color photographs of the 
veteran's eczema on any exposed areas 
should be included if the veteran is 
exhibiting symptoms not previously 
documented by the photographs already of 
record.  The examiner should be 
specifically requested to address whether 
there is any exudation, constant itching, 
extensive lesions, ulceration, extensive 
exfoliation or crusting; or whether any 
marked disfigurement is observed, and if 
so, to what extent.  The examiner should 
also determine whether any systemic or 
nervous manifestations are present, and 
whether this condition is exceptionally 
repugnant.  In addition, the examiner 
should describe any functional impairment 
of the part(s) affected by the veteran's 
service-connected skin condition alone.  
See 38 C.F.R. § 4.118, Diagnostic Codes 
7805, 7806.  All of the veteran's 
extremities should be examined.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

3.  Thereafter, the RO should review the 
examination report to ensure that it is 
in compliance with the requests set forth 
in this REMAND, and, if not, the RO 
should implement corrective procedures.

4.  The RO should then readjudicate the 
issue of entitlement to an increased 
evaluation for the veteran's service-
connected eczema in light of all 
pertinent evidence and all applicable 
laws, regulations, and case law.

5. If the determination made remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional 

office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is 
notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




